Motion GRANTED Order filed February 23, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00142-CV
                                    ____________

   IN RE KRISTEN TURLEY GIBSON AND BILLY GIBSON, AS NEXT
                 FRIENDS OF K.G., A MINOR, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               113th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-36925

                                      ORDER

      On February 23, 2018, relator Kristen Turley Gibson and Billy Gibson, as
Next Friends of K.G., a Minor, filed a petition for writ of mandamus in this court.
Relators ask this court to order the Honorable Michael Landrum, Judge of the 113th
District Court, in Harris County, Texas, to set aside his order dated February 8, 2018,
entered in trial court number 2014-36925, styled Kristin Turley Gibson & Billy
Gibson, as Next Friends of K.G., a Minor v. Sammuel Bharksuwan, M.D. et al.

        Relators also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On February 23, 2018, relators asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

        It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

        We ORDER the commencement of trial on February 26, 2018, in trial court
cause number 2014-36925, Kristin Turley Gibson & Billy Gibson, as Next Friends
of K.G., a Minor v. Sammuel Bharksuwan, M.D. et al., STAYED until a final
decision by this court on relators’ petition for writ of mandamus, or until further
order of this court.

        In addition, the court requests the real parties-in-interest, to file a response to
the petition for writ of mandamus on or before March 1, 2018. See Tex. R. App. P.
52.4.

                                     PER CURIAM


Panel Consists of Justices Christopher, Busby, and Brown (Christopher, J.,
dissenting).